Name: Commission Regulation (EEC) No 1137/79 of 8 June 1979 amending Regulation (EEC) No 571/78 concerning arrangements for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 79 Official Journal of the European Communities No L 141 / 13 COMMISSION REGULATION (EEC) No 1137/79 of 8 June 1979 amending Regulation (EEC) No 571 /78 concerning arrangements for import and export licences in the beef and veal sector "Meat intended for processing  system (b)  by (full name and address of the processing establishment)" ; "KÃ ¸d bestemt til forarbejdning  ordning (b)  i . . ." ; Zur Verarbeitung bestimmtes Fleisch  Regelung (b)  bei ..." ; "Viandes destinees a la transformation  rÃ ©gime (b)  auprÃ ¨s de . . ." ; Carni destinate alla trasformazione  regime (b)  presso ..." ; Vlees bestemd voor verwerking  regeling (b)  door . . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 13 (4) (c) thereof, Whereas Article 14 of Regulation (EEC) No 805/68 provides for import arrangements for frozen beef intended for processing, with total or partial suspen ­ sion of levies ; whereas the detailed rules relating to such arrangements were amended by Regulation (EEC) No 1 1 36/79 (3) ; whereas it is therefore neces ­ sary to amend the detailed rules for the issue of import licences relating to those arrangements provided for in Commission Regulation (EEC) No 571 /78 (4 ), as last amended by Regulation (EEC) No 1559/78 (5 ) ; Whereas only the processing industries established for some time are to benefit from the arrangements provided for in Article 14 of Regulation (EEC) No 805/68 ; whereas, however, in order to take account of trade practice in a section of the processing industry, the transferability of rights arising from the licences issued under those arrangements should be restored ; Whereas the provisions for applying Article 14 (3) (b) of Regulation (EEC) No 805/68 should also be reviewed ; whereas, until such review can be made, the existing detailed rules for applying the system in ques ­ tion should be terminated ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 Article 10 ( 1 ) (b) of Regulation (EEC) No 571 /78 is amended to read as follows : '(b) Section 12 of the licence application and of the licence itself shall contain one of the following entries : Article 2 Article 11 of Regulation (EEC) No 571 /78 is amended as follows : 1 . Paragraph 1 (b) is amended to read as follows : '(b)  under the arrangements indicated in Article 8 , the applicant is a natural or legal person who has been engaged for at least 12 months in the livestock and meat sector,  in the case of the arrangements indicated in Articles 9 and 10 , the applicant is a natural or legal person who, for at least 12 months, has been engaged either in the manufacture of the preserved foods referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 or in the processing of the products referred to in Article 14 ( 1 ) (b) of Regulation (EEC) No 805/68 , and who is officially registered in a Member State ;' 2 . Paragraph 1 (d) is amended to read as follows : '(d) The minimum period of 12 months provided for in subparagraphs (b) and (c) must have elapsed when the licence application is submitted.' 3 . At the end of the first subparagraph of paragraph 2, the words 'and , in the case of applications under Article 9 , the factories indicated in the applica ­ tions' are deleted . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . ( 3 ) See page 10 of this Official Journal . (4 ) OJ No L 78 , 22 . 3 . 1978 , p. 10 . ( 5 ) OJ No L 184, 6 . 7 . 1978 , p. 18 . No L 141 / 14 Official Journal of the European Communities 9 . 6 . 79 4 . Paragraph 8 is amended to read as follows : ' 8 . By way of derogation from Article 3 of Regu ­ lation (EEC) No 193/75, the rights arising from the import licences referred to in Article 8 shall not be transferable .' 5 . Paragraph 9 is amended to read as follows : ' 9 . When lodging applications for licences under Articles 8 to 10 , the applicant shall under ­ take in writing : (a) in the case referred to in Article 8 , to carry out himself, or to have carried out under his respon ­ sibility, in the Member State where the applica ­ tion is lodged and where the goods will be put into free circulation , the fattening referred to in Article 13 of Regulation (EEC) No 805/68 ; (b) in the case referred to in Articles 9 and 10 , to carry out himself, in the Member State where the application is lodged and where the products will be put into free circulation , in the establishment designated in his application , the processing referred to in Article 14 ( 1 ) (a) or (b) of Regulation (EEC) No 805/68 .' 6 . In paragraph 10 , the words ' the first subparagraph of' are deleted . Article 3 Article 12 of Regulation (EEC) No 571 /78 is deleted . Article 4 The Annex to Regulation (EEC) No 571 /78 is deleted . Article 5 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1979 . For the Commission Finn GUNDELACH Vice-President